NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 09-3957
                                      ___________

                                   UMIT BOZKURT,
                                            Petitioner

                                            v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                Respondent
                   ____________________________________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A088-232-102)
                   Immigration Judge: Honorable Dorothy Harbeck
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 20, 2010

        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                               (Opinion filed:11/2/2010)
                                    ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM

      Umit Bozkurt petitions for review of a decision of the Board of Immigration

Appeals (BIA). For the reasons below, we will deny the petition for review.

      Bozkurt, a citizen of Turkey, entered the United States in July 2005 as a visitor for
pleasure. In 2007, he was charged as removable for overstaying his admission period.

He conceded removability and applied for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). He argued that he had been and would be

persecuted in Turkey based on his Christian religious beliefs. After a hearing, an

Immigration Judge (IJ) denied relief and ordered Bozkurt removed to Turkey. The BIA

dismissed Bozkurt’s appeal, and he filed a timely petition for review.

       The BIA agreed with the IJ’s determination that Bozkurt’s asylum application was

untimely. Generally, we lack jurisdiction to review a decision that an asylum application

is untimely. 8 U.S.C. § 1158(a)(3). We have jurisdiction to review constitutional claims

and questions of law but not factual or discretionary determinations related to the

timeliness of an asylum application. Sukwanputra v. Gonzales, 434 F.3d 627 (3d Cir.

2006). Bozkurt does not raise any questions of law or constitutional claims with respect

to the determination that his asylum application was untimely.

       We have jurisdiction under 8 U.S.C. § 1252 to review the denial of Bozkurt’s

application for withholding of removal. To establish eligibility for withholding of

removal, Bozkurt must demonstrate that it was more likely than not that his life would be

threatened in Turkey on account of race, religion, nationality, membership in a particular

social group, or political opinion. Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir.

2003); 8 U.S.C. § 1231(b)(3)(A). In immigration cases, we review factual determinations

under the substantial evidence standard. Dia v. Ashcroft, 353 F.3d 180 186 (3d Cir.

2003)(en banc). The findings upon which the BIA’s decision is based are considered
                                             2
conclusive unless “any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). We exercise de novo review over the BIA’s legal

decisions. Toussaint v. Att’y Gen., 455 F.3d 409, 413 (3d Cir. 2006).

       Bozkurt asserts that he was punched twice by his father for being a Christian and

was unable to change his Turkish identification card to state that he was a Christian. He

also states that he received threatening phone calls. The BIA concluded that these events

did not rise to the level of past persecution. Bozkurt has not shown that the record

compels a finding to the contrary. See Li v. Att’y Gen., 400 F.3d 157, 164 (3d Cir. 2005)

(“[U]nfulfilled threats must be of a highly imminent and menacing nature in order to

constitute persecution.”); Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir. 2004) (beating

with sticks that produced no injuries needing medical treatment not persecution).

       Bozkurt also contends that he has a well-founded fear of persecution because

mistreatment of Christians in Turkey is pervasive. To establish a well-founded fear of

persecution, Bozkurt must show that he would be singled out for persecution or that there

is a pattern or practice of persecution of similarly-situated individuals in Turkey. Wong

v. Att’y Gen., 539 F.3d 225, 232 (3d Cir. 2008). The persecution must be “systemic,

pervasive, or organized” to constitute a pattern or practice. Id. At 233. The BIA noted

that Turkey’s constitution protects religious freedom and that this freedom is respected by

the Turkish government. The BIA determined that isolated incidents of violence against

Christians did not demonstrate that Bozkurt faces a clear probability of persecution in

Turkey. In his brief, Bozkurt points to three articles in the record describing attacks on
                                             3
Christians. These articles do not compel a finding that it is more likely than not that

Bozkurt will face persecution if returned to Turkey.

       Bozkurt argues that he is entitled to relief under the CAT. However, he does not

challenge or address the BIA’s determination that he waived his CAT claim by failing to

allege on appeal that he would face torture by or with the acquiescence of the government

in Turkey. Moreover, we agree that Bozkurt did not raise the CAT claim in his brief

before the BIA. A.R. at 8-17.

       For the above reasons, we will deny the petition for review.




                                             4